Title: From Thomas Jefferson to Henry Dearborn, 13 July 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                     
                            Washington July 13. 07.
                        
                        I wrote you on the 7th. since that we learn that the Bellona & Leopard remaining in Hampton Road, the other
                            two vessels have returned to the capes of Chesapeak where they have been reinforced by another frigate and a sloop of war
                            we know not from whence. this induces us to suppose they do not mean an immediate attack on Norfolk; but to retain their
                            present position till further orders from their admiral. I am inclined to think that the body of militia now in the field
                            in Virginia would need to be regulated according to these views. they are in great want of artillery; the state possessing
                            none. their subsistence also & other necessary expences require immediate attention from us, the finances of the state
                            not being at all in a condition to meet these calls. we have some applications for the loan of field pieces. the
                            transportation of heavy cannon to Norfolk & Hampton is rendered difficult by the blockade of those ports. these things
                            are of necessity reserved for your direction on your return; as nobody here is qualified to act in them. it gives me
                            sincere concern that events should thus have thwarted your wishes. should the Bellona & Leopard retire & a disposition
                            be shewn by the British commanders to restore things to a state of peace until they hear from their government, we may go
                            into summer quarters without injury to the public safety, having previously made all necessary arrangements. but if the
                            present hostile conduct is pursued I fear we shall be obliged to keep together, or at least within consulting distance. I
                            salute you with sincere affection & respect.
                        
                            Th: Jefferson
                     
                        
                    